Citation Nr: 1217161	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  07-38 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1943 to October 1945. 

The Veteran died in August 2006.  The appellant is his widow.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Honolulu, Hawaii Department of Veterans Affairs (VA) Regional Office (RO).  In April 2011 the Board remanded the case for additional development.

An April 2011 Board decision denied entitlement to dependency and indemnity compensation benefits (DIC) under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death and remanded the matter of service connection for the cause of the Veteran's death.  At that time it was noted that while the matter was properly before the Board, it was unclear whether the appellant wished to pursue a claim of service connection for the cause of the Veteran's death (apart from under 38 U.S.C.A. § 1151).  In April 2011 the RO sent the appellant a letter asking her to indicate whether she wished to continue the appeal; she did not respond and the matter remains before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in August 2006; his death certificate shows that the causes of his death were septic shock, pneumonia, and renal failure.  

2.  At the time of his death the Veteran's service connected disabilities included: residuals of a left thigh injury affecting Muscle Group XIII rated 30 percent, cervical spine degenerative disc disease (DDD) rated 30 percent, and upper lip scar, posttraumatic headaches with episodic vertigo and right arm numbness, hearing loss, tinnitus, left hand numbness associated with posttraumatic headaches, and right knee degenerative joint disease (DJD), all rated 10 percent.

3.  Septic shock, pneumonia, and renal failure were not manifested in service or for many years thereafter, nor were any of these disorders causally related to the Veteran's service.  

4.  A service-connected disability did not cause or contribute to the Veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of the Veteran's death.  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 20 Vet. App. 1 (2006).

In this case, the record shows that November 2006 and April 2011 letters informed the appellant of the information and evidence necessary to substantiate her claim.  The appellant was also advised of the types of evidence VA would assist her in obtaining as well as her own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The April 2011 letter (in full compliance with the Board's April 2011 remand) specifically included an explanation of the evidence and information required to substantiate the issue of DIC as required by Hupp, as well as an explanation of rating and effective date criteria.  A March 2012 supplemental statement of the case (SSOC) readjudicated the matter (curing any notice timing defect).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In sum, the appellant has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

      Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The RO secured medical records (including terminal care records) from the year preceding the Veteran's death.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

On her November 2007 VA Form 9 (substantive appeal) the appellant identified outstanding 2006 treatment records from St. Francis Medical Center where the Veteran was referred by VA.  In a November 2010 letter the RO requested that the appellant complete a VA Form 21-4142 Authorization and Consent to Release Information to facilitate securing the records; she did not respond.  In April 2011 the RO again sent the appellant a letter requesting she complete a VA Form 21-4142; she did not respond.  While VA has a statutory duty to assist the appellant in developing evidence pertinent to a claim, the appellant also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Board notes that further development for these records is not possible without the appellant's cooperation.  Given her failure to respond to the two requests and the fact that it is not alleged that such records are pertinent to the claim of service connection for the cause of the Veteran's death (the appellant has not made any contentions supporting the theory of entitlement, focusing instead on a 38 U.S.C.A. § 1151 theory of entitlement) further development is unnecessary.

As there is no evidence of record that suggests (or allegation by the appellant) that the Veteran's death was related to a service-connected disability or a disability incurred or aggravated in service, the "low threshold" standard as to when a medical opinion is required is not met, and development for such is unnecessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the appellant have been fulfilled with respect to the issue on appeal.  Overall, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.   

B. Legal Criteria, Factual Background, and Analysis

The appellant is claiming service connection for the cause of the Veteran's death.  In a claim of service connection for the cause of the Veteran's death, evidence must be presented that links the fatal disease to a period of military service or to an already service-connected disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.312.  Evidence must be presented showing that a service-connected disability is either the principal or contributory cause of death.  A service-connected disability is the principal cause of death when that disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death must be causally connected to death and must have substantially or materially contributed to death; combined to cause death; or aided or lent assistance to the production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board notes that it has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran died in August 2006.  His Death Certificate lists the causes of death as septic shock, pneumonia, and renal failure.  At the time of the Veteran's death his service connected disabilities included: residuals of a left thigh injury affecting Muscle Group XIII, cervical spine DDD, an upper lip scar, posttraumatic headaches with episodic vertigo and right arm numbness, hearing loss, tinnitus, left hand numbness associated with posttraumatic headaches, and right knee DJD.  

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to sepsis/septic shock, pneumonia, and renal failure. 

A February 2006 VA outpatient treatment record list the Veteran's disabilities and notes that the Veteran was generally stable.

An April 2006 VA outpatient treatment record notes that the Veteran had stage 3 chronic kidney disease with several potential etiologies (including longterm nonsteroidal anti-inflammatory (NSAID) use, previous uncontrolled hypertension, and enlarged prostate (BPH)).  

An August 21, 2006 private hospital admission record notes that the Veteran was brought in via emergency medical services after being found at home unresponsive.  The Veteran's wife said he had been slightly ill for the last couple of days, slightly weak, and had a fever that day.  He had also had a couple of bouts of vomiting with nausea.  In the emergency department the Veteran was given some intravenous fluids and was given some glucose.  He responded appropriately and was responding to questions appropriately and was awake and alert.  He denied any headaches, nausea, vomiting, or chest pain.  He had slight shortness of breath.  He had no abdominal pain, no change in bowel habits, and no change in bladder habits.  He also had no lower extremity swelling.  Past medical history included an infrarenal abdominal aortic aneurysm diagnosed in May 2006.  The impression was sepsis, pneumonia, pancytopenia, renal insufficiency, right bundle branch block, and abdominal aortic aneurysm.  As for the treatment plan, it was noted that the Veteran had been admitted after being found unresponsive and in respiratory distress and hypotensive, likely secondary to a sepsis syndrome stemming from pneumonia.  It was noted that the pneumonia could be community acquired, and worsened by aspiration.  It was thought to be quite possible that he had aspirated, and he would be treated accordingly. 

An additional August 21, 2006 consultation notes that the Veteran's main problem was pneumonia and sepsis and that his overall status was quite poor.  

An August 21, 2006, renal insufficiency consultation note shows that the Veteran's wife denied any prior history of renal insufficiency, urolithiasis, or pyelonephritis, or family history of renal disease.  Past medical history included hyperlipidemia, history of infrarenal abdominal aortic aneurysm, and recent myocardial infarction.  On physical examination, the Veteran's abdomen was distended with hypoactive bowel sounds.  He was orally intubated.  The impression was acute renal failure, likely secondary to overwhelming sepsis with contributing factors being rhabdomyolysis, hypotension, and recent myocardial infarction.  It was noted that obstruction would be ruled out (although an unlikely etiology) and that it was doubtful it represented glomerulonephritis.

An August 21, 2006 hospital admission record notes that the Veteran was admitted for respiratory failure, septic shock, rhabdomyolysis, pancytopenia, and renal failure and that he had multi-system organ failure and a poor prognosis.  The family elected to decrease ventilation support and the Veteran expired shortly thereafter.

The appellant's theory of entitlement addressed in the prior Board decision (the only one she has advanced) was that the Veteran's death in August 2006 was caused by an esophogastroduodenoscopy (EGD) and colonoscopy which were performed at a VA hospital in July 2006, in that the septic shock which in part caused the Veteran's death was a result of internal bleeding and an infection caused by the EGD and colonoscopy procedures.  As noted above, the Board's April 2011 decision denied the appellant's 38 U.S.C.A. § 1151 claim, on the basis of this theory.  Significantly, the appellant has not advanced a different theory for the cause of the Veteran's death or entitlement to service connection therefore.  She has not alleged that the Veteran's death was related to a service-connected disability or that any of the death causing disabilities was incurred or aggravated in or was otherwise related to the Veteran's service.  That notwithstanding, the Board must still address the merits of the claim.

Septic shock, pneumonia, and renal failure were not manifested in service and septic shock was not manifested in the Veteran's first postservice year.  [It is neither shown by the record, nor alleged by the appellant, that any of these disabilities are related to the Veteran's service.]  Accordingly, service connection for the cause of the Veteran's death on the basis that a death-causing disability was service connected as incurred or aggravated in service (or on a presumptive basis as a chronic disease under 38 U.S.C.A. § 1112, 1113; 38 C.F.R. § 3.307, 3.309) is not warranted.

The terminal treatment records note that the Veteran was admitted after being found hypotensive and in respiratory distress which was likely secondary to a sepsis syndrome stemming from pneumonia.  It was also noted that the Veteran's acute renal failure was likely secondary to sepsis with contributing factors of rhabdomyolysis, hypotension, and recent myocardial infarction.  The evidence of record does not suggest that any of these factors are or might be related to a service-connected disability.  The appellant's contention was that a VA procedure resulted in the infection/sepsis that ultimately led to the Veteran's death, and does not implicate a service-connected disability.

Furthermore, it is not alleged by the appellant and the evidence of record does not suggest that any of the Veteran's service connected disabilities played any role in his death.  A service connected disability is not listed as the immediate or underlying cause of death, there is no showing that a service connected disability was etiologically related to an immediate death causing disability, nor does the evidence show that a service connected disability substantially or materially contributed to death.  The terminal treatment records do not mention any of the Veteran's service-connected disabilities and the prior VA outpatient treatment records do not suggest that they had any role in his death from septic shock, pneumonia, and renal failure.

Essentially, there is no means by which to link the cause of the Veteran's death to his service (or a service-connected disability) or further line of inquiry for so doing.  In light of the foregoing, the preponderance of the evidence is against the claim, and therefore the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.


ORDER

Service connection for the cause of the Veteran's death is not warranted.  The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


